*569ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The State insists in its motion for rehearing that for various reasons we were in error in predicating a reversal Upon the refusal to give the requested special charge set out in our original opinion: It is sought to differentiate the Prater case, 155 S. W. (2d) 935 from the present one in so far as the applicability of the requested charge is concerned. To our minds the facts of the two cases do not lead to such distinguishment. The principle involved is the same. We gave the question close attention before releasing our original opinion, and are inclined to adhere to the view then expressed. To attempt to write further on the subject would only multiply words, and add nothing, we think, to the reasons advanced as supporting our original conclusion.
The motion for rehearing is overruled.